Citation Nr: 1027475	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  06-38 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a liver disorder.  

2.  Entitlement to service connection for erectile dysfunction.  

3.  Entitlement to an effective earlier than June 1, 2004, for 
payment of additional compensation for a dependent spouse.

4.  Entitlement to an effective date earlier than October 1, 
2004, for payment of additional compensation for a dependent 
child.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from March 1965 to March 
1969.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  
In September 2008, the appellant testified at a Board hearing at 
the RO.  

In a February 2009 decision, the Board denied service connection 
for liver disorder; granted service connection for peripheral 
neuropathy; denied an effective date prior to June 1, 2004, for 
adding the appellant's spouse as a dependent for purposes of 
increased compensation; denied an effective date prior to October 
1, 2004, for adding the appellant's adopted son as a dependent 
for purposes of increased compensation; and remanded the issue of 
entitlement to service connection for erectile dysfunction for 
additional evidentiary development.

The appellant appealed the Board's February 2009 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  While the 
matter was pending before the Court, in October 2009, the 
appellant's then-attorney, Glenn R. Bergmann, and a 
representative of VA's General Counsel filed a joint motion for 
partial remand.  In a November 2009 order, the Court granted the 
motion, vacated the portion of the Board's February 2009 decision 
denying service connection for a liver disorder and earlier 
effective dates for additional benefits for the appellant's 
dependent spouse and son.  The Court remanded those issues to the 
Board for compliance with the instructions in the October 2009 
joint motion.  

The Board notes that following a December 2009 order granting Mr. 
Bergmann's application for EAJA fees pursuant to 28 U.S.C.A. § 
2412(d), he did not continue his representation of the appellant 
in his claims before VA.  The appellant is currently 
unrepresented, having revoked his powers of attorney in favor of 
the Disabled American Veterans and Veterans of Foreign Wars in 
September 2008.  

In light of the Court's October 2009 order, a remand is necessary 
with respect to the issue of service connection for a liver 
disorder.  A remand is also necessary with respect to the issue 
of service connection for erectile dysfunction.  These issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

The Board notes that at his September 2008 hearing, the 
appellant indicated that he would like to pursue a claim 
of entitlement to service connection for diabetic 
retinopathy.  As this matter is not currently before the 
Board, it is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The appellant married his current spouse in December 1991.  

2.  The appellant adopted his son, born in October 1985, in 
September 1992.  

3.  The appellant notified VA of his marriage and provided the 
necessary information to establish dependency of his current 
spouse in May 2004.  

4.  The appellant notified VA of the adoption of his son in May 
2004; his son began pursuing a course of instruction at an 
approved educational institution in September 2004.  





CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to June 1, 2004, for 
payment of additional compensation for a dependent spouse have 
not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.31, 3.109, 3.158, 3.401 (2009).

2.  The criteria for an effective date prior to October 1, 2004, 
for payment of additional compensation for a dependent child have 
not been met.  38 U.S.C.A. §§ 1115, 5101, 5110 (West 2002); 38 
C.F.R. §§ 3.31, 3.57, 3.109, 3.158, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no additional 
notification or development action is necessary to satisfy VA's 
duties under the VCAA.  38 U.S.C.A. §§  5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  The appellant has not argued 
otherwise.  

This matter stems from an award of additional compensation for 
the appellant's spouse and son.  Cf. Goodwin v. Peake, 22 Vet. 
App. 128 (2008) (holding that once a claim has been 
substantiated, the appellant bears the burden of demonstrating 
any prejudice from defective VCAA notice with respect to the 
downstream elements such as the effective date assigned).  In 
this case, the appellant has raised no allegations of prejudice 
regarding any notification deficiencies.  

Additionally, the record indicates that the notification 
requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 
have been met.  The appellant was duly provided notice of the 
decision on appeal, as well as an explanation of the procedure 
for obtaining appellate review of the decision.  Following 
receipt of his notice of disagreement, the appellant was notified 
of the pertinent legal criteria.  He also testified at a Board 
hearing in connection with his appeal.  

With respect to VA's duty to assist, the record shows that VA has 
undertaken all necessary development action.  38 U.S.C.A. §  
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The appellant has 
not argued otherwise or identified any pertinent, outstanding, 
available evidence.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issues now being decided.

In that regard, the Board notes that in its now partially vacated 
February 2009 decision, it was likewise found that no further 
notice or development action was necessary in order to satisfy 
VA's VCAA duties.  In the October 2009 joint motion discussed 
above, the parties identified no fault in VA's compliance with 
the VCAA or with the Board's reasons and bases for its findings 
in this regard.  If the parties to the joint motion believed the 
Board's VCAA discussion was in any way problematical, they would 
have undoubtedly explained such potential error in the body of 
the joint motion.  They did not.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that the "Court will [not] review 
BVA decisions in a piecemeal fashion"); see also Fugere v. 
Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 F.2d 331 (Fed. 
Cir. 1992) (noting that "[a]dvancing different arguments at 
successive stages of the appellate process does not serve the 
interests of the parties or the Court").  For these reasons, the 
Board's February 2009 discussion of VA's VCAA notification duties 
is incorporated by reference.


Background

The record on appeal shows that the appellant has been in receipt 
of VA compensation benefits since May 1971.  

In an April 1981 rating decision, the RO increased the 
appellant's combined disability rating to 30 percent, effective 
July 20, 1977.  In the May 1981 letter notifying the appellant of 
its decision, the RO enclosed a FA Form 21-686c for his use in 
claiming any dependents. 

The following month, the appellant returned the completed VA Form 
21-686c, claiming a spouse and two dependent children.  He 
indicated that he and his then spouse had been married in April 
1967 and that their two children had been born in 1968 and 1973.  

In an August 1981 letter, the appellant was advised that he had 
been awarded additional compensation for his spouse and children.  
He was advised that it was his responsibility to advise VA 
promptly of any change in the number or status of his dependents.  
He was advised that he would continue to receive an allowance for 
his children until they reached the age of majority in 1986 and 
1991, respectively.  

In an August 1992 letter mailed to a post office box in Miami, 
Florida, the St. Petersburg RO contacted the appellant and 
advised him that pursuant to 38 C.F.R. § 1.575, disclosure of 
dependents' Social Security Numbers (SSN) was a mandatory 
condition to the continued receipt of VA benefits.  He was asked 
to provide his dependents' Social Security numbers as soon as 
possible, preferably within 60 days.  He was advised that unless 
the information was received by VA within one year, however, 
payments would be authorized only from the date VA received the 
evidence.  

The appellant did not respond and the letter was not returned by 
postal authorities as undeliverable.  

In an October 1992 letter mailed to the same Miami address, the 
St. Petersburg RO advised the appellant that records showed that 
he was in receipt of additional benefits on behalf of a spouse.  
(His two children had reached the age of majority in 1986 and 
1991).  Because he had not provided his spouse's Social Security 
number as requested, the RO proposed to reduce his award of 
benefits effective January 1, 1993, to remove the additional 
amount allocated for his spouse.  Again, the appellant did not 
respond, nor was the letter returned by postal authorities as 
undeliverable.  

In a January 1993 letter, again mailed to the same Miami address, 
the appellant was advised that the proposed reduction had been 
effectuated from January 1, 1993, due to the loss of a dependent 
spouse.  Again, the appellant did not respond, nor was the letter 
returned by postal authorities as undeliverable.  

In May 2004, the appellant submitted a VA Form 21-686c, 
Declaration of Status of Dependents, on which he reported that he 
had remarried in December 1991 and formally adopted his new 
spouse's son in September 1992.  Attached to the VA Form 21-686c 
were supporting documents, including a marriage certificate 
showing the appellant and his new spouse were married in December 
1991.  The Board notes that their home address was listed as the 
same post office box in Miami to which the RO had mailed the 1992 
and 1993 letters.  The marriage certificate also noted that the 
appellant had not been previously married.  Also included was a 
final judgment of adoption, dated in September 1992, as well as a 
certificate of birth, dated in November 1992, listing the 
appellant as the father of his stepson.  The certificate lists a 
home address in Miami, Florida.  The appellant claimed that he 
had submitted these documents to VA twelve years prior but that 
they had been lost or misfiled.  

According a June 2004 Report of Contact, the appellant reported 
that his prior marriage had ended in divorce in December 1988.  

In a June 2004 letter, the RO advised the appellant that he had 
been awarded additional benefits on behalf of his spouse, 
effective June 1, 2004.  The RO also indicated that additional 
information was necessary with respect to the appellant's son, 
including a completed VA Form 21-674, "Request for Approval of 
School Attendance."  The appellant subsequently submitted this 
form, indicating that his stepson would be starting college in 
September 2004.  Upon receiving confirmation of enrollment in 
2006, the appellant was awarded an additional allowance for his 
stepson, effective October 1, 2004.  He was notified of this 
determination in January 2006.  

In a July 2006 letter, the appellant claimed that on January 2, 
1992, he had mailed a copy of his marriage certificate and his 
stepson's birth certificate to "the VARO office in Florida."  
He claimed that at that time, he was residing in Dade County, 
Florida.  He further claimed that on September 9, 1992, he had 
mailed a copy of his stepson's adoption papers to the same VA 
office.  He claimed that "[m]y records of evidence confirming 
these facts were destroyed with my home; by Hurricaine Andrew."  
He indicated that for the period from December 31, 1991, to 
September 2004, he was not paid for his spouse and son.  

At a January 2007 hearing, the appellant testified to a slightly 
different version of events.  He indicated that to the best of 
his recollection, in January 1992, he had he had mailed a copy of 
his marriage license along with a detailed letter to the St. 
Petersburg RO.  He recalled receiving a return receipt in 
February 1992.  Unfortunately, on August 22, 1992, his records, 
including the return receipt from the RO, were destroyed by 
Hurricane Andrew.  The appellant testified that in November 1992, 
he submitted a copy of the court adoption order for his stepson.  
He indicated that although he did not thereafter receive any 
acknowledgment from the RO, he did not follow up as he "thought 
the matter was taken care of and I didn't have any reason for it 
to be on the radar scope."  

At his September 2008 Board hearing the appellant reiterated that 
he had mailed a copy of his marriage license and a copy of the 
adoption proceedings to VA in January 1992.  Unfortunately, 
however, Hurricane Andrew destroyed the appellant's records in 
August 1992.  The appellant argued that under Smith v. Derwinski, 
2 Vet. App. 147 (1992) his sworn testimony that he mailed the 
appropriate paperwork to VA in 1992 should at least place the 
evidence in equipoise in the absence of sufficient rebuttal by 
VA.  


Applicable Law

Any veteran who is entitled to compensation, and whose disability 
is rated not less than 30 percent, shall be entitled to 
additional compensation for a spouse and dependent child.  
38 U.S.C.A. § 1115(1)(A) (West 2002 & Supp. 2009).

An award of additional compensation payable to a veteran on 
account of marriage or adoption of a child will be the latest of 
the following dates:  (1) date of claim.  This term means the 
date of the marriage or adoption of a child, if the evidence of 
the event is received within one year.  Otherwise, the effective 
date for additional compensation will be the date that notice of 
the marriage or adoption was received if the evidence is received 
within one year of the VA request; (2) date dependency arises; or 
(3) the effective date of the qualifying disability rating, 
provided evidence is received within one year of notification of 
such rating action.  38 U.S.C.A. § 5110(n) (West 2002); 38 C.F.R. 
§ 3.401(b)(1) (2009).  

For VA purposes, a child means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 18 
years, a stepchild who acquired that status before the age of 18 
years and who is a member of a veteran's household or was a 
member of a veteran's household at the time of such veteran's 
death, or an illegitimate child.  The "child" must also be:  
(1) under the age of 18 years; or (2) before reaching the age of 
18 years became permanently incapable of self support; or (3) 
after reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4) (West 2002); 38 
C.F.R. § 3.57(a) (2009).

Any person who applies for or is in receipt of any compensation 
or pension benefit under laws administered by the Secretary 
shall, if requested by the Secretary, furnish the Secretary with 
the social security number of such person and the social security 
number of any dependent or beneficiary on whose behalf, or based 
upon whom, such person applies for or is in receipt of such 
benefit.  38 C.F.R. § 5101(c) (2009); see also 38 C.F.R. § 3.216 
(mandatory disclosure of social security number).  A failure to 
supply the social security number is grounds for termination of 
benefits pursuant to 38 U.S.C.A. § 5101(c)(2).  See VA O.G.C. 
Prec. Op. No. 24-95 (Oct. 27, 1995) (published in 61 Fed. Reg. 
10,064 (1996)).

Where evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of determining 
continued entitlement is not furnished within one year after the 
date of request, the claim will be considered abandoned.  After 
the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits be 
finally established, pension, compensation or dependency and 
indemnity compensation based on such evidence shall commence not 
earlier than the date of filing the new claim.  38 C.F.R. § 3.158 
(2009); see also 38 C.F.R. § 3.109 (2009).  

Regardless of VA regulations concerning the effective dates of 
awards, the payment of monetary benefits based on original, 
reopened, or increased awards may not be made for any period 
prior to the first day of the calendar month following the month 
in which the award became effective.  See 38 C.F.R. § 3.31 
(2009).


Analysis

As a preliminary matter, the Board notes that in a June 2004 
letter, the appellant was notified that he had been awarded 
additional benefits on behalf of his spouse, effective June 1, 
2004.  His notice of disagreement with the effective date 
assigned, however, was not received by VA until December 2006, 
well after the expiration of the appeal period.  See 38 C.F.R. §§ 
20.201, 20.302 (2006) (noting that to be considered timely, a 
notice of disagreement must be filed within one-year of 
notification of the adverse decision being appealed).  

The Court has held once a decision assigning an effective date 
has become final, as is the case here, a claimant may not 
properly file, and VA has no authority to adjudicate, a 
freestanding earlier effective date claim in an attempt to 
overcome the finality of an unappealed RO decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 299 (2006). The Court reasoned that 
to allow such claims would vitiate the rule of finality.  Id.

Despite this holding, parties' October 2009 joint motion directs 
the Board to consider the issue on the merits.  The Court granted 
the joint motion in November 2009, making it the law of the case.  
Thus, the Board will proceed to adjudicate the issue on the 
merits.  

Turning to the merits of the claims at issue, the appellant 
argues that he is entitled to payment of a dependency allowance 
for his spouse and adopted son from December 1991, as he mailed 
proof of his marriage and the adoption of his son to VA in 
January 1992.  He claims that the proof of such mailing was 
destroyed by Hurricaine Andrew.  

As a preliminary matter, the Board finds the appellant's 
recollections somewhat incongruous.  For example, the Board 
observes that the appellant could not have provided a copy of his 
son's birth certificate as proof of dependency in January 1992, 
as the document itself is dated in November 1992, the adoption 
having not become final until September 1992.  Additionally, he 
has claimed that he is unable to provide proof of mailing of his 
stepson's September 1992 adoption papers to VA office as his 
records confirming the mailing were destroyed by Hurricaine 
Andrew.  The Board observes, however, that Hurricaine Andrew 
struck the coast of Florida in August 1992.  

Questions of the accuracy of his recollections notwithstanding, 
even assuming arguendo that the appellant provided VA with copies 
of his December 1991 marriage certificate and his son's September 
1992 adoption to VA in 1992, the record on appeal shows that he 
failed to respond to VA's August and October 1992 letters 
requesting additional information needed to establish entitlement 
to a dependency allowance.  

Under the legal criteria set forth above, therefore, an 
additional dependency allowance is not legally payable from 
December 1991, as the appellant requests.  Again, the appellant 
did not submit the required dependency information within one 
year of the August 1992 or October 1993 letters requesting such 
evidence.  He has not specifically contended otherwise.  Indeed, 
the veteran did not submit the requested dependency information 
until May 2004, well after the expiration of the one-year period.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.401 (2009); see also 
38 C.F.R. §§ 3.109, 3.158 (2009).  At that point, his son was 
over the age of 18, although he began pursuing a course of 
instruction at an approved educational institution in September 
2004.  See 38 C.F.R. § 3.157 (2009).  Under these facts, 
therefore, the Board finds that there is no legal basis on which 
to assign an effective date prior to June 1, 2004, for payment of 
additional compensation for a dependent spouse or an effective 
date prior to October 1, 2004, for payment of additional 
compensation for a dependent child.  

The Board notes that in the October 2009 joint motion discussed 
above, the parties noted that the record contained evidence that 
the appellant "may have had a different address of record at the 
time of the RO's 1992 and 1993 letters.  Specifically, there is 
evidence in the record that Appellant's address was listed as [a 
street address] in Hollywood, Florida.  (R. at 1494, 1496)."  
The parties indicated,

On remand, the Board should reanalyze the issue of 
whether the RO mailed letters requesting information 
necessary to process Appellant's claims for dependency 
benefits for his wife in light of evidence of possible 
alternative addresses. See Jones v. West, 12 Vet. App. 
98, 101 (1998) (Where "VA generated and apparently 
mailed in due course notice of its decision to 
discontinue payment, and because that notice is not 
alleged to have been returned as undeliverable by the 
Post Office, . . . the issue becomes whether the 
undisputed fact that the documents were mailed to 
"[the wrong address] is clear and convincing evidence 
that rebuts the presumption of regularity"); Crain v. 
Principi, 17 Vet. App. 182; Schoolman v. West, 12 Vet. 
App. 307.

The Board has carefully considered this issue, but finds that 
there is no basis on which to award an earlier effective date.  
It is well settled that government officials are presumed to have 
properly discharged their official duties.  United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The Court 
has applied the presumption of regularity to various processes 
and procedures throughout the VA administrative process, 
including the RO's mailing of various forms and notifications.  
Jones v. West, 12 Vet. App. 98, 100-02 (1998) (notice of VA 
medical examination); Schoolman v. West, 12 Vet. App. 307, 310 
(1999) (VA Form 21-534, Application for Dependency and Indemnity 
Compensation); Crain v. Principi, 17 Vet. App. 182 (2003) 
(Statement of the Case).  In Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994), the Court noted that VA is required only to mail 
notice to the latest address of record in order for the 
presumption of regularity to attach.  

The presumption of regularity is not absolute.  It may be 
overcome only by the submission of "clear evidence to the 
contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  
The Court has made clear that a claimant's statement of 
nonreceipt, standing alone, is not the type of clear evidence to 
the contrary which is sufficient to rebut the presumption of 
regularity in the administrative process.  See Mason v. Brown, 8 
Vet. App. 44, 55 (1995); see also Clemmons v. West, 206 F.3d 
1401, 1403 (Fed. Cir. 2000) (noting that "Government officials 
are presumed to carry out their duties in good faith and proof to 
the contrary must be almost irrefutable to overcome that 
presumption.")  

In this case, the parties to the October 2009 joint motion have 
noted that the record contains evidence showing a home address 
for the appellant in Hollywood, Florida.  Indeed, they are 
correct that the record shows that the appellant's address of 
record was once in Hollywood, Florida.  The record also shows, 
however, that the appellant has had multiple addresses of record 
since he began receiving VA benefits, including numerous 
different addresses in California, Florida, and Arizona.  The 
Board's review of the record indicates that the appellant lived 
in Hollywood, Florida, in the 1980's.  The record does not show, 
nor does he contend, however, that his address of record was in 
Hollywood, Florida, in August or October 1992, when the RO mailed 
letters to him requesting additional information to establish 
continued entitlement to a dependency allowance.  Indeed, by his 
own statements, the appellant was living in Miami Dade County, 
Florida, at that time.  The Board further observes that the 
address to which the RO mailed the August and October 1992 
letters was the exact address listed by the appellant on his 
December 1991 marriage certificate.  Based on the record, 
therefore, the Board that the finds no basis upon which to 
conclude that the August 1992 and October 1992 letters were 
mailed to an incorrect address.  See Fluker v. Brown, 5 Vet. App. 
296, 298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); 
see also Crain v. Principi, 17 Vet. App. 182, 189 (2003).

The Board further concludes that the presumption of regularity 
has not otherwise been rebutted.  Again, the record shows that 
the RO mailed the August 1992 and October 1992 letters to the 
correct address of record.  The appellant has not contended 
otherwise.  The letters were not returned by postal authorities 
as undeliverable.  To the extent the appellant claims that he did 
not receive the letters, a claimant's statement of nonreceipt, 
standing alone, is not the type of clear evidence to the contrary 
which is sufficient to rebut the presumption of regularity in the 
administrative process.  Mason, 8 Vet. App. at 55.  Under these 
circumstances, the Board finds no basis to award earlier 
effective dates for the payment of additional compensation for a 
dependent spouse and child.  

In reaching this decision, the Board has considered the 
appellant's contentions to the effect that his statements to the 
effect that he mailed certificates of marriage and adoption to VA 
in 1992 should be sufficient to establish the benefit sought 
under Smith v. Derwinski, 2 Vet. App. 147 (1992).  Again, 
however, because the record shows that the appellant did not 
respond to VA's August and October 1992 requests for additional 
information needed to establish entitlement to a dependency 
allowance, specifically a social security number, there is no 
basis to award the benefit sought in this appeal.  

Incidentally, the Board also observes that due to his failure to 
notify VA of his divorce from his first spouse in December 1988, 
the appellant received additional compensation for a dependent 
spouse, to which he was not entitled, from January 1, 1989, to 
until January 1, 1993, when this allowance was terminated.  He is 
advised that this overpayment of benefits is subject to 
repayment.  


ORDER

Entitlement to an effective earlier than June 1, 2004, for 
payment of additional compensation for a dependent spouse is 
denied.

Entitlement to an effective date earlier than October 1, 2004, 
for payment of additional compensation for a dependent child is 
denied.  


REMAND

In the October 2009 joint remand discussed above, the parties 
agreed that a remand was necessary to obtain a medical opinion to 
determine if the appellant's liver condition is causally related 
to or aggravated by his service-connected hypertension or 
diabetes.  Additionally, the medical evidence remains unclear as 
to whether the appellant's erectile dysfunction is causally 
related to or aggravated by his service-connected hypertension 
and/or diabetes.  Under these circumstances, a VA medical 
examination is necessary.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4)(2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of any 
current liver disorder.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the whether it is at least as likely as 
not that that any current cervical liver 
disorder is causally related to the 
appellant's active service or any incident 
therein or is causally related to or 
aggravated by any service-connected 
disability, including diabetes and/or 
hypertension.  

2.  The appellant should be afforded a VA 
medical examination for the purposes of 
determining the nature and etiology of his 
erectile dysfunction.  The claims folder 
must be provided to the examiner for review 
in connection with the examination.  After 
examining the appellant and reviewing the 
claims folder, the examiner should provide 
an opinion, with supporting rationale, as 
to the whether it is at least as likely as 
not that that any the appellant's erectile 
dysfunction is causally related to his 
active service or any incident therein, or 
is causally related to or aggravated by any 
service-connected disability, including 
diabetes and/or hypertension.  

3.  After conducting any additional 
development deemed necessary, the RO should 
readjudicate the claims, considering all 
the evidence of record.  If the claims 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case and an 
opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


